DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 29, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 25-35 are new.
Claim Interpretation
	Claim 14 recites the limitation, “conjugate release pad”.
	The specification, on section [0119] defines the limitation as the below:
“The sample pad is situated within the device such that it is in physical contact with the conjugate release pad, a matrix composed of a material with minimal nucleic acid binding capacity and of a physical composition which allows dried detection particles to be liberated into solution with minimal residual binding to the matrix.”

For the purpose of prosecution, the term as been interpreted according to the above description.
Claim Rejections - 35 USC § 112
The new matter rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim Rejections - 35 USC § 103 – New Grounds, Necessitated by Amendment
	Applicants’ amendment removing the device comprising a zone with magnetic affinity beads for viral particles now necessitates the below rejections based on new grounds.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 11-13, 15-23, and 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997).	With regard to claims 1 and 12, Ebersole et al. teach a device for detecting the presence of one or more target nucleic acids in a fluid sample (“method of detecting the presence of [a] nucleic acid analyte in a test sample”, column 3, lines 51-52; “‘test sample’ will refer to any fluid sample potentially containing an analyte”, column 7, lines 16-17), depicted in the below figure (reproduced from Fig. 2A):



    PNG
    media_image1.png
    364
    900
    media_image1.png
    Greyscale
	As seen, the device disclosed by Ebersole et al. comprises: a) a sample application zone (or sample receiving zone) made with an absorbent material for receiving one or more target nucleic acids in a fluid sample (“‘test strip’ will refer to a chromatographic-like medium upon which an assay may be performed”, column 7, lines 18-20; “[t]ypical analytes include nucleic acid fragments including DNA, RNA …”, column 7, lines 1-2);
	b) a detection zone comprising immobilized capture oligonucleotides (see capture zone with D1 oligonucleotides; see also, “test strip will contain … an ‘capture zone’ which contains an immobilized capture reagent or capture nucleic acid capable of capturing and immobilizing the nucleic acid analyte”, column 7, lines 21-23), each capture oligonucleotide comprising a portion complementary to a capture sequence of the one or more target nucleic acid (“‘capture nucleic acid’ will refer to a nucleic acid which has a sequence complementary to a portion of the nucleic acid analyte”, column 7, lines 42-43); and
	c) an absorbent material for transporting the sample from a sample receiving zone to said detection zone (“the direction of traversal of the strip by the test solution will be transverse to the zone”, column 7, lines 28-30; also, “moving the test sample laterally from the first end to the second end of the test strip by capillary migration”, 
	With regard to claim 2, the detection is also produced in 5 minutes (“PCR analyte DNA took approximately 5 min to flow past the capture zone …”, column 27, lines 29-30).
	With regard to claims 6 and 33, the absorbent material comprises a visible detection particle conjugated to detection oligonucleotides (see Figure above and reporter molecules (c); see also claims 6, 7, and 9; “wherein the reporter moiety is linked to a nucleic acid molecule capable of hybridizing to the nucleic acid analyte to be detected”).
	With regard to claim 13, the artisans state that the strip with capture nucleic acids are impregnated with polyvinylpyrrolidine (“[u]se of a capture nucleic acid requires the assay to be run under conditions amenable to nucleic acid hybridization … takes place in a Ficoll buffer optionally containing polyvinylpyrrolidine”, column 21, lines 3-5; see also, “a solution of lateral flow running buffer and an appropriate 
	With regard to claims 17 and 18, the detection zone (i.e., capture zone) comprises a plurality of spots or shapes and can detect different targets by way of different capture probe sequences (see Figures 10A and 10B).
	With regard to claim 19, the arrangement provided in each of the capture region in Figures 10A and 10B can be considered an array formation.
	With regard to claims 20 and 21, the sample volume is less than 400 microliter (100-150 L of test solution … was applied”, column 24, lines 21-22).
	With regard to claims 22 and 23, the sample volume of 1 microliter (column 27, line 19).
	With regard to claims 25-27, the target nucleic acid is viral nucleic acid (“[s]ources of target nucleic acids will typically be isolated from organisms and pathogens to be identified by the instant method such as viruses and bacteria”, column 6, lines 59-61).
	While Ebersole et al. explicitly teach a detection region comprising immobilized capture oligonucleotide probes for detecting the target nucleic acids flowed therethrough, the artisans do not explicitly teach that the capture oligonucleotide probes comprise a portion which is not complementary to the target nucleic acid.

	While Ebersole et al. explicitly teach that the target nucleic acids to be detected is bacterial and viral pathogens, do not explicitly state that influenza A should be detected (claims 5 and 28).
	Ebersole et al. do not explicitly teach that 0.1% w/v of detection particles are employed (claim 11).
	Ebersole et al. do not explicitly teach all types of absorbent material dimensions such as 60 mm length and 300 mm width (claims 15 and 16).
	Ebersole et al., while explicitly teaching that the target nucleic acid is specifically bound to on its region by the capture oligonucleotide probes as well as the reporter moiety conjugated to oligonucleotides being bound thereto, the artisans do not explicitly state that the two probes bind on non-overlapping regions (claims 29 and 31) wherein the 3’ region of the target is annealed to by the capture oligonucleotide probes and the 5’ end of the target is annealed to by the reporter labeled oligonucleotide (claims 30 and 32).
	Muller teaches a method of detecting the presence of a target nucleic acid by a “sandwich” formation, wherein a capture oligonucleotide probe that is immobilized on a solid surface anneals to a region on a target nucleic acid, and a reporter labeled oligonucleotide is annealed to the target nucleic acid at its opposite end (see Figure 2, reproduced below):

    PNG
    media_image2.png
    469
    524
    media_image2.png
    Greyscale
As seen, Muller teaches that a “sample is contacted with a detector probe, which contains a moiety (e.g., phycoerythrin) containing a detectable label, and a capture probe to form a detector probe-analyte-capture probe complex” (page 2, lines 33-34).
	The capture probe as taught by Muller comprises a region that is complementary to the target DNA and a region which is not complementary to the target DNA by way of a linker (“oligonucleotides can be attached to a surface … by use of a linker …”, page 5, lines 2-5).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. with the teachings of Muller, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Ebersole et al. teach a device which operates based on lateral flow of the sample fluid comprising the target nucleic acid, wherein the target nucleic acid is labeled as it flows toward the detection which comprises capture oligonucleotides having a sequence complementary to the target nucleic acid.
	While Ebersole et al. did not explicitly teach that the capture oligonucleotide comprise a region that is not complementary to the target nucleic acid, said one of ordinary skill in the art would have recognized the well-known concept of providing a spacer/linker on a surface immobilized oligonucleotide probes so as to allow better 
	Therefore, while Ebersole et al. were not explicitly in stating that their capture probes be immobilized to the lateral flow strip via a linker, one of ordinary skill in the art would have been motivated to employ the linker/spacer onto the side of the capture oligonucleotides that are immobilized onto the flow strip.
	With regard to the two regions on which the capture and detection probe not overlapping, as evidenced by Muller, such would have been an obvious conclusion since the complex to be detected must be capture oligonucleotide-target nucleic acid-detector oligonucleotide, said obvious conclusion also rendered plain by the construct shown by Muller.  In addition, the Office maintains that whether the capture probe anneals to the 3’ region of a target nucleic acid while the detector probe anneals to the 5’ region of the target nucleic acid, or visa versa, would have produced the same predictable outcome of providing detectable construct.
	With regard to applying the device produced form the combination of Ebersole et al. and Muller to detect influenza A virus, doing so would have been an obvious application for the one of ordinary skill in the art based on Ebersole et al.’s explicit 
	With regard to the dimensions of the lateral strip to be used, the Office maintains that such determination would have been well within the purview of the ordinarily skilled artisan to tailor the size of the flow strip with dimensions optimized for the type of assay being performed utilizing the types of flow strip material.
	With regard to the achieving detection in 2 minutes, because the detection provided by Ebersole et al. is explicitly claimed as being achieved in about 5 minutes, achieving faster result based on Ebersole et al.’s explicit guidance would have been within the feat of ordinarily skilled artisan:
“In general, smaller pore size and finer material will provide slow capillary flow and efficient capture of binding members on the strip.  Coarser, more porous materials provide faster flow, but the efficiency of capture is reduced.  Selection of the porosity of the material depends on the rate of binding of the binding pair members for a given assay” (column 19, lines 50-55, Ebersole et al.)

	Lastly, with regard to the amount of detection particles employed for the detection, such would have involved routine optimization of an assay based on empirical determination.  
“differences in concentrations or temperature will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical,” citing In re Aller, F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1995).

prima facie obvious over the cited references.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Cardy et al. (WO 2004/007078 A1, published January 2004).
The teachings of Ebersole et al. and Muller have already been discussed above.
While Ebersole et al. teach that the sensitivity of 10-10 moles of target nucleic acid can be detected1, the artisans do not explicitly disclose that femtamole range detection can be achieved.
Cardy et al. teach a lateral flow device assay which demonstrates a sensitivity in the femtamoles of nucleic acids (page 31, bottom paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the sensitivity of the device produced from the combination of Ebersole et al. and Muller so as to arrive at the invention as evidenced by Cardy et al., for the following reasons.
-10 moles of target nucleic acid, as evidenced by Cardy et al., detection sensitivity into the femtamoles would have been achievable through optimizing conditions of the assay.  Given the well-established motivation to optimize diagnostic assays toward higher sensitivity with lower detection limit, said one of ordinary skill in the art would have been motivated to optimize the device disclosed by Ebersole et al. and Muller toward higher sensitivity as presently claimed.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 7, 9, 10 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Seydack (Biosensors and Bioelectronics, 2005, vol. 20, pages 2454-2469) and Demers et al. (Analytical Chemistry, November 2000, vol. 72, pages 5535-5541).
The teachings of Ebersole et al. and Muller have already been discussed above.
Ebersole et al. and Muller do not teach all types of labels which could be applied as the reporter means.  Consequently, the artisans do not teach that the detection particles are dyed microspheres, nano-gold particles, colloidal gold particles (claims 7 and 34), or that the detection oligonucleotide probe comprises a modified 
	Seydack teaches the availability of colloidal gold particles as reporter agents on lateral flow tests (see Figure 1; also, “use of very small Au nanoparticles to prepare the colloidal gold conjugate … lateral flow … assays it is beneficial”, page 2455, 2nd column).
	Demers et al. teach a method of labeling oligonucleotide with gold particles via 3’ thiolation (see Table 1; see also, “Au nanoparticles derivatized with 3’ propanethiol, 5’ fluorescein 12-mer oligonucleotides”, page 5537, 2nd column).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. and Muller with the teachings of Seydack and Demers et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Combining other art recognized means of reporter moiety such as colloidal nano-gold particles for the reporter moiety in the detection scheme of Ebersole et al. would have produced the same predictable outcome of providing a signal visible to the naked eye, much like the reporter molecules employed by Ebersole et al., and therefore would have been an obvious alternative choice for one of ordinarily skilled artisan to employ.  And having the motivation to do so, employing 3’ thiol-modification on the detector oligonucleotides for nano-gold labeling would have been an obvious and predictable step to take.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 8 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Mouritzen et al. (Expert Review of Molecular Diagnostics, January 2003, vol. 3, no. 1, pages 27-38).
The teachings of Ebersole et al. and Muller have already been discussed above.

Mouritzen et al. disclose a well-known and established benefit of using LNA in oligonucleotides when binding to their target nucleic acids, said benefit as, “providing significantly increased affinity against their complementary DNA targets” and “increased mismatch discrimination” (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. and Muller with the teachings of Mouritzen et al. so as to employ LNAs into the labeled detector oligonucleotides and the capture oligonucleotides of Ebersole et al. for the expressed benefit of increasing the specificity of hybridization between the oligonucleotides and their target nucleic acids.  Doing so would have enabled said one of ordinary skill in the art to accurately label the desired target nucleic acids with the labeled detector oligonucleotides and detect the resulting complex with the capture oligonucleotides on the capture zone of Ebersole et al. with added specificity.
In addition, by incorporation of LNAs into the capture and labeled detector oligonucleotides, aid one of ordinary skill in the art would have had greater control over the annealing temperatures of different oligonucleotides directed to different target nucleic acids in the lateral flow assay of Ebersole et al., a benefit expressed by Mouritzn et al.:
nd column, bottom paragraph)

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Gerdes et al. (US 2004/0110167 A1, published June 10, 2004).
The teachings of Ebersole et al. and Muller have already been discussed above.
Ebersole et al., while explicitly teaching a region on their device which has a reporter moiety which is released during the lateral flow assay, do not employ the term, “conjugate release pad”. 
However, Gerdes et al. teach a region where reporter labels are released during the lateral flow assay as being “conjugate release pad” (see Preparing of Labeling Zone, area 104, Figure 3B; “conjugate release pad consisted of borosilicate glass fiber filters … or cellulose filters … or similar materials”, section [0195]), which is similar to region where reporters are found on Ebersole et al.’s device.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. and Muller et al. with the teachings of Gerdes et al., so as to render the area of Ebersole et al. as a conjugate release pad made of the material provided for by Gerdes et al., for the same purpose of allowing the reporter labels to be released during the lateral flow of the assay.
The invention as claimed is deemed prima facie obvious over the cited references.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Guo et al. (Nucleic Acids Research, 1994, vol. 22, no. 24, pages 5456-5465).
The teachings of Ebersole et al. and Muller have already been discussed above.
Ebersole et al. and Muller do not explicitly teach that the capture probes comprise a poly dT spacer as the non-complementary region.  While Muller’s capture probes appear to have a spacer region which allows the capture probes’ target-complementary region to be spaced away from the solid surface, the artisan does not disclose that it is made of poly dT.

“third parameter examined was the length of the spacer between the support and the hybridization sequence.  Initial work did not utilize a poly dT spacer … and no hybridization signal was observed.  Hypothesizing that this was due to steric interference with the support, oligonucleotide probes with poly dT spacers of 0, 3, 6, 9, 12, or 15 nucleotides were synthesized and attached to supports … The hybridization signal was … increased strongly with length up to 15 nucleotides … the data of Figure 6 suggest that further gains in hybridization signal strength may be attainable in this fashion” (page 5460, 1st column, 3rd paragraph)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. and Muller with the teachings of Guo et al., thereby arriving at the invention as claimed for the following reasons.
The reasons for doing so is based on the predictability of utilizing alternative means of spacers which have been known and evidenced to improve hybridization efficiencies of solid surface immobilized probes.  
As evidenced by the spacer regions employed in Muller and explicitly discussed by Guo et al., the use of a spacer for probes which are immobilized on solid surface improves their hybridization efficiency by reducing potential steric hindrance projected from the solid surface on which the probes are immobilized.  Therefore, one of ordinary skill in the art would have been motivated as well as have had a reasonable expectation of success at utilizing poly dT spacers onto the capture probes of Ebersole et al. for the same predictable benefit.
KSR, there is a “need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, where it was discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 5, 2022
/YJK/
	

  			
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “100-150 L of a test solution consisting of 1-10 ng/mL hybridized DNA in lateral flow buffer was applied to the application zone of the prepared nitrocellulose test strip”, column 28, lines 12-14.